Citation Nr: 1610073	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from August 1964 to July 1968 in the United States Air Force, to include service in the Republic of Vietnam from November 1965 to October 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for COPD but granted service connection for GERD and assigned a 10 percent disability rating for this disability.  The Veteran appealed the denial of service connection and the assigned rating in this decision and the matters are now before the Board.  

This case was previously before the Board in February 2013, at which time the Board decided several issues and remanded the COPD and GERD claims for additional evidentiary and procedural development.  The Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of these issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran initially requested a Board hearing in his February 2009 Substantive Appeal (VA Form 9); however, he later withdrew this hearing request in a written correspondence in November 2009.  Furthermore, this withdrawal was confirmed in a January 2010 written statement by his representative (VA Form 646).  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2015). 

The issue of entitlement to service connection for hypertension, to include as due to herbicide exposure, has been raised by the record in various VA and private treatment records, such as a September 2007 VA primary care physician's note, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the Board previously referred this issue in its February 2013 decision, but the record does not indicate that there has been additional development performed at the regional level for this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's COPD did not manifest in service and this disorder is not etiologically related to his military service, to include being exposed to tactical herbicides in Vietnam.

2.  For the entire period on appeal, the Veteran's GERD was manifested by heartburn, regurgitation, and substernal or arm or shoulder pain; however, his GERD symptoms did not amount to persistently recurrent epigastric distress and were not productive of considerable impairment of health.  Furthermore, his symptoms did not include dysphagia, vomiting, material weight loss, or hematemesis or melena that was productive of severe impairment of health. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for an initial evaluation in excess of 10 percent for GERD have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for COPD

The Veteran contends that his COPD should be service connected because it was caused by his exposure to tactical herbicides, to include Agent Orange, during his military service in the Republic of Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, to include those diseases associated with exposure to certain herbicide agents such as Agent Orange.  The Veteran's service personnel records show that he served in the Republic of Vietnam from November 1965 to October 1966; thus, exposure to an herbicide agent is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

It is true that certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, COPD has not been associated with exposure to herbicides for the purpose of presumptive service connection and it is not among the diseases listed in 38 C.F.R. § 3.309(e).  Thus, the presumption does not apply to the Veteran's present service connection claim.  

Although tactical herbicide presumptions do not apply to the Veteran's current pulmonary disorder, he is not precluded from showing that his military service, including exposure to tactical herbicides in Vietnam, caused his current COPD.  Furthermore, the Board must also consider entitlement to service connection on alternative bases.  See Combee, 34 F.3d at 1043.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that numerous recent treatment records, including an April 2013 VA examination report and an April 2013 private treatment note, show that the Veteran currently has a diagnosis of COPD.  Thus, the first element of service connection is not in question. 

Next, the Board considers whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current respiratory symptoms.  His service treatment records are silent as to complaints of or treatment for any pulmonary disorders.  In fact, reports of medical examination from his August 1964 service entrance examination and May 1968 service separation examination show that his lungs and chest were normal.  Likewise, the Veteran did not note any abnormal or problematic pulmonary symptoms on reports of medical history during these examinations, but he did note symptoms unrelated to his pulmonary system.  Furthermore, in his May 2008 notice of disagreement, he stated that he was not treated for COPD in service because his COPD developed after military service due to herbicide exposure.  Thus, the Board finds that his COPD did not manifest in service.  

Nonetheless, the Veteran's current COPD can warrant service connection if all the evidence, including that pertinent to service, establishes that the disease was incurred in service or caused by service.  See Combee, 34 F.3d at 1043.  Specifically, service connection is warranted for this claim if competent evidence shows that his current COPD was caused by or related to his exposure to tactical herbicides in Vietnam or some other event in service.  

In regards to this nexus requirement, the Board notes that the first instance of documented pulmonary symptomatology comes from a May 1976 VA x-ray of the Veteran's chest, which showed findings of plate-like atelectasis and/or mild fibrotic changes in the right lung base.  

The first private treatment record to document the presence of COPD was in January 2005, at which time the Veteran's private physician assessed him as having shortness of breath and mild COPD.  The doctor noted that he quit smoking cigarettes in 1981, but that he had smoked three packs per day for over 30 years.  The doctor also noted that he chewed tobacco products since he stopped smoking until January 2005.  The Veteran reported that his breathing was better since he stopped chewing tobacco and since he began using an albuterol inhaler.  The Veteran's tobacco use history, as well as his continued symptoms of COPD, is also noted in a private treatment record from December 2005.

The Board notes that other treatment records from this doctor, such as those from February 2009, June 2009, November 2010, January 2011, and February 2011, show that the Veteran had a 20-year smoking history during which he smoked two packs per day.  Additionally, records from August 2006 and October 2006 from this doctor note a 30-year smoking history but of two packs per day.  He was also noted to have stopped smoking in 1981 and that he continued to chew tobacco until January 2005 in all of the private treatment records noted above.  

In addition to the abovementioned private treatment records, VA records show the Veteran's COPD symptoms as well as his tobacco use history.  For example, a February 2007 primary care nurse's note included a nurse tobacco screening, which showed that he was using dipping or chewing tobacco products at that time.  He was using one can of tobacco every five days.  Likewise, an October 2010 primary care nurse's note showed that he was a previous smoker, but that he had not used tobacco in the previous 7 years.  Additionally, a February 2013 VA nurse's note indicated that he was a lifetime non-smoker.  

The Veteran was afforded a VA examination for his COPD symptoms in April 2013, during which the examiner took down his history and self-reported symptoms, performed an in-person examination, and reviewed his claims file and pertinent records.  The examiner noted that the Veteran's private doctor indicated in a September 2005 treatment record that he quit smoking in 1981 after smoking an average of three packs per day for 30 years.  The examiner noted that this smoking history would indicate onset of heavy smoking from age seven, which seemed unlikely to the examiner, but he noted that the Veteran did not dispute a history of heavy smoking overall.  The Veteran told the examiner that he smoked about one pack per day from when he was 17 or 18 years old.  The Veteran also relayed that he had been treated for COPD since the early 1980s, and the examiner noted the May 1976 chest x-ray that showed plate-like atelectasis and/or mild fibrotic changes in the right lung base.  The Veteran also stated that breathing problems led him to quit smoking.  

After noting the Veteran's current symptoms, including, shortness of breath with exertion such as walking or tying his shoes, the examiner diagnosed him with COPD.  The examiner opined that his COPD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that his COPD is most likely related to his long history of smoking and that there was no evidence that he was diagnosed with COPD in service.  The examiner further explained that exposure to herbicides during Vietnam has not been recognized as a cause of COPD.  

In a June 2013 statement, the Veteran contended that his respiratory problems were due to his exposure to Agent Orange while in service.  He stated that he stopped smoking in 1981.  He also recounted his discussion with the April 2013 VA examiner and reiterated many of the factors that were noted in the examination report.  For example, he told the examiner that he began smoking when he was 17 or 18 years old, and that he smoked at most one pack per day until 1981 because he could not afford to smoke three packs per day, as was noted in some of his private treatment records.  In this statement, the Veteran also indicated that he spoke with his private doctor shortly after the April 2013 VA examination regarding the notations of a 30-year smoking history.  He contended that the doctor indicated that she never put that information into his records, and he recounted his statement to her that her records were "hacked" by VA.  The Board notes that an April 22, 2013 record from this private doctor, which was subsequent to the VA examination, does not document the conversation that the Veteran described in his June 2013 statement.   

In light of the aforementioned evidence, the Board finds that the Veteran's COPD is not etiologically related to his military service, to include being exposed to tactical herbicides in Vietnam.  Specifically, while many of his private and VA treatment records show treatment for and complaints of COPD symptoms, these records do not discuss the etiology of his COPD and do not relate his COPD to his military service or exposure to tactical herbicides, such as Agent Orange.  In contrast, the April 2013 VA examiner, who determined that his current COPD was due to his long history of smoking and not due to herbicide exposure in Vietnam, specifically addressed the causal relationship between the Veteran's current respiratory disorder and his military service, including his presumed exposure to tactical herbicides in Vietnam.  Furthermore, the VA examiner's opinions are competent and they are the most probative evidence on the issue of etiology for the Veteran's COPD because of the examiner's expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  

The Board notes the Veteran's objections to the April 2013 VA examiner's characterization and mention of the private doctor's treatment records that note that he had a 30-year smoking history, which included smoking three packs per day.  However, the Board also notes that this examiner took down and considered the Veteran's statements that he started smoking at age 17 or 18, he quit smoking in 1981, he used only one pack per day, and his pulmonary symptoms began in the early 1980s before reaching a conclusion that his COPD was due to his smoking.  Therefore, the Board finds that this examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board acknowledges the Veteran's contentions, as well as the contentions of his representative, that his COPD is caused by his exposure to tactical herbicides in Vietnam.  However, after considering the April 2013 VA examiner's medical opinion, the Veteran's smoking history from age 17 or 18 until 1981, his use of chewing tobacco until 2005 or 2007, the first instance of symptoms of a pulmonary disorder in May 1976, and the lack of medical evidence connecting his COPD to his herbicide exposure in Vietnam, the Board concludes that his COPD is not etiologically related to his military service, including exposure to tactical herbicides.  

Therefore, as the preponderance of the evidence is against service connection for COPD, to include as due to herbicide exposure, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Rating for GERD

The Veteran is also seeking an initial rating in excess of 10 percent for his service-connected GERD symptoms.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes, or DCs, identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture if it more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability for his GERD symptoms from December 8, 2006, which is the effective date for service connection for this disability.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet. App. 505.  

Initially, the Veteran's GERD is rated as 10 percent disabling under DC 7346 for hiatal hernias.  See 38 C.F.R. § 4.114, DC 7346.  Pursuant to this diagnostic code, a 10 percent disability rating is warranted with two or more of the symptoms for a 30 percent disability rating with less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

Turning to the evidence of record from December 8, 2006 to the present, VA treatment records since February 2007 document the presence of GERD.  Moreover, a May 2007 letter showed that he had a colonoscopy performed, which indicated no polyps and small, non-bleeding internal hemorrhoids.  Additionally, many VA treatment notes from September 2011 to February 2013 show that he denied a history of persistent hoarseness, dysphagia, anorexia, nausea, vomiting, diarrhea, constipation, hematemesis, melena, or abdominal pain.  

In February 2008, he underwent a VA examination for his GERD symptoms during which the Veteran reported that he mostly eats soft foods because he has difficulty swallowing solids but not liquids.  He also reported mild constant upper epigastric pain without substernal or arm pain, whose symptoms were a six out of a possible 10 in severity.  He denied hematemesis or melena recently, but stated that in approximately 1969, he had a bleeding ulcer, which was noted as healed in his 2005 EGD.  He also endorsed symptoms of daily nausea, which was mostly positional, and occurred when he bends over.  He stated that he becomes nauseous and occasionally will have emesis.  He denied a history of any esophageal trauma or neoplasm.  Moreover, he stated that he retired from his work due of his reflux because most of his physical labor involved bending over approximately 20 to 30 times per day, which made him become nauseous and resulted in emesis.  

Upon examination, the Veteran's abdomen was soft, mildly tender to palpation in the upper middle epigastrium but was otherwise unremarkable.  The examiner noted that he did not have any physical signs of weight gain or loss or anemia.  The examiner diagnosed him with GERD with a hiatal hernia.  

He underwent another VA examination in April 2013, during which the examiner reviewed his claims file and pertinent records, performed an in-person examination, and took down his history and self-reported symptoms.  The examiner confirmed his diagnosis of GERD and noted that a recent February 2013 VA primary care physician's note showed that his GERD was under good control.  The Veteran stated that approximately every fourth or fifth time he eats, he experiences some regurgitation along with some pain that radiates down both of his arms.  He relayed that he avoids spicy foods and finds that this decreases his GERD symptoms.  

Upon examination, he was noted as having symptoms of pyrosis or heartburn, reflux, regurgitation, and substernal arm or shoulder pain; however, this examination did not show any symptoms of persistently recurrent epigastric distress, dysphagia, anemia, weight loss, nausea, sleep disturbance, vomiting, hematemesis, or melena.  Furthermore, the examiner indicated that this disability did not have an impact on his ability to work but the examiner did not provide any additional explanation for this conclusion.  

Additionally, private treatment records from December 2006 show that he had an esophagogastroduodenoscopy (EGD) performed in December 2004, which showed gastritis symptoms.  A February 2009 private treatment note also showed that he was taking this medication and that it was working well.  The private doctor also noted that the Veteran was a part-time employee at Walmart.  Both of the private treatment records noted above showed that his abdomen was soft, non-tender, non-distended, with bowel sounds.  

In a November 2010 private treatment note, he complained of some weight loss, which correlated with his additional walking as part of his job at Walmart.  He complained that he could not eat well and had a decreased appetite and abdominal pain.  However, a review of his systems showed that he denied any symptoms of fevers, chills, vomiting, and diarrhea, and his abdomen was soft, non-tender, non-distended, and had positive bowel sounds.  A subsequent November 2010 private treatment note showed that the Veteran's symptoms of a decreased appetite and abdominal pain were resolving and he was feeling much better after starting Nexium medication.  A similar note from January 2011 showed that his weight loss symptoms had resolved and a February 2011 private treatment note showed that his abdominal pain had completely resolved and he was gaining back the lost weight.  

In July 2012, he had another colonoscopy performed at a private facility.  During the visit with the doctor, he denied changes in appetite, dysphagia, odynophagia, nausea, vomiting, hematemesis, early satiety, abdominal pain, chest pain, and bleeding.  A December 2011 computerized tomography (CT) scan of the abdomen showed a dilation of the intrahepatic and extrahepatic bile ducts.  Most recently, an April 2013 private treatment note showed that he complained of heartburn, but no nausea, vomiting, abdominal pain, diarrhea, or constipation.  His bowel sounds were normal, his abdomen did not have tenderness or masses on palpation, and it was non-distended on inspection.  

The claims file also includes lay statements from the Veteran regarding his symptoms of GERD.  For example, in his May 2008 notice of disagreement, he contended that he has all of the symptoms necessary for a rating of 30 percent for this disability.  Similarly, in a June 2013 statement, he indicated that he can only eat soft foods because solid foods do not go down well, which causes pain in his arms and shoulders.  Furthermore, he stated that he regurgitates solid foods if he eats them. 

After a thorough review of the claims file, the Board finds that for the entire period on appeal, the Veteran's GERD was manifested by heartburn, regurgitation, and substernal or arm or shoulder pain; however, his GERD symptoms did not amount to persistently recurrent epigastric distress and were not productive of considerable impairment of health.  Furthermore, his symptoms did not include dysphagia, recurrent vomiting, material weight loss, hematemesis or melena that was productive of severe impairment of health.  

Specifically, all of the evidence above indicates that his symptoms warrant a rating of 10 percent throughout the appeal period pursuant to DC 7346 because he has two or more of the symptoms listed in the criteria for a 30 percent rating but his symptoms have been less severe than those required for a 30 percent disability rating.  This conclusion is shown by the VA and private treatment records, as well as the February 2008 and April 2013 VA examiners' reports.  These examiners' findings and conclusions are highly probative evidence on the issue of the current symptomatology of the Veteran's GERD because their reports specifically address the rating criteria required to rate this disability.  Furthermore, the Board finds their findings highly probative because of the their expertise, training, education, proper support and rationale, in-person examination, and thorough review of pertinent records and the Veteran's self-reported symptoms.  

Moreover, a higher rating of 30 percent is not warranted because at no point during the present appeal was the Veteran shown to have dysphagia or a persistently recurrent epigastric distress.  Furthermore, while the Veteran did experience weight loss in November 2010, which was accompanied by additional physical activity at his work and weight gain by January 2011, there is no indication that this weight loss was material.  Additionally, the record has consistently shown a lack of symptoms such as vomiting when the Veteran is not bending over and hematemesis or melena with moderate anemia.  Overall, his symptoms cannot be characterized as a severe impairment of health.  

Accordingly, as the preponderance of the evidence is against entitlement to an initial evaluation in excess of 10 percent for service-connected GERD, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the schedular rating criteria used to rate his service-connected disability above reasonably describe and assess his disability level and symptomatology.  The criteria rate his GERD symptoms based on the presence of one or more symptoms of dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, vomiting, material weight loss, hematemesis or melena with moderate anemia, and the severity of these symptoms; thus, the demonstrated manifestations - heartburn, regurgitation, abdominal and arm or shoulder pain, and non-material weight loss- are contemplated by the provisions of the rating schedule. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his GERD disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Moreover, the Board acknowledges that the Veteran is also service-connected for burn scars to the right buttock and right thigh.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted for the entire time period on appeal.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in December 2006, January 2007, and January 2008, prior to the adjudications of the claims on appeal.  Furthermore, an additional notice letter was sent in June 2008 regarding the requirements necessary to substantiate an increased rating claim.  Generally, the notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records and records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in February 2008 and April 2013, during which the examiners reviewed the pertinent records, conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (207).  The Veteran has specifically questioned the demeanor and conclusions reached by the April 2013 VA examiner in his June 2013 lay statement.  However, the Board finds that this examiner's reports were adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl, 21 Vet. App. at 123-24.  

Finally, the Board remanded the matters on appeal in February 2013 for additional development, including obtaining outstanding treatment records, scheduling the Veteran for VA examinations, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA associated all outstanding records, a VA examiner provided thorough examinations in April 2013, and the RO issued an SSOC in May 2013.  Therefore, the Board finds that there has been substantial compliance with its February 2013 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

ORDER

Entitlement to service connection for COPD, to include as due to herbicide exposure, is denied.

Entitlement to an initial evaluation in excess of 10 percent for service-connected GERD is denied. 


REMAND

The Board must remand the issue of entitlement to a TDIU for additional procedural and evidentiary development.  

During a February 2008 VA examination for the Veteran's service-connected GERD disability, the Veteran indicated that he had to stop working because of his reflux as most of his physical labor involved bending over approximately 20 to 30 times per day.  This usually resulted in emesis or nausea.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  While private treatment records from 2009 showed that he was employed as a part-time worker at Walmart, there is no indication that this employment amounts to substantially gainful employment.  Thus, the Board concludes that an inferred claim for a TDIU has been raised by the record in connection with the increased rating claim for the Veteran's GERD disability pursuant to Rice.  

A TDIU may be granted in instances where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  In this case, the issue of entitlement to a TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  After completing all development deemed necessary, review and adjudicate the issue of entitlement to a TDIU in light of all the evidence of record.  If it deems it appropriate, the AOJ's adjudication should include a referral to the Director, Compensation Service for extra-schedular consideration, to determine whether the Veteran is unemployable by reason of service-connected disabilities.  

2.  If any benefit sought on appeal remains denied for the issue of entitlement to a TDIU, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


